Citation Nr: 1101751	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-18 824	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1954.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to 
be the result of his military service or any incident therein.

2.  The Veteran's current tinnitus is not shown to be the result 
of his military service or any incident therein.

3.  The evidence of record does not demonstrate that the Veteran 
currently has posttraumatic stress disorder (PTSD) due to his 
military service, and a diagnosis of PTSD is not shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss cannot be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's July 2008 and March 2009 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  With 
respect to the Dingess requirements, the July 2008 and March 2009 
letters provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, the RO effectively 
satisfied the notice requirements with respect to the issues on 
appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained all of the Veteran's available service 
treatment records, which is limited to his December 1954 
separation examination.  Correspondence from the National 
Personnel Records Center (NPRC), received in December 2008, noted 
that all other available service treatment records had been 
destroyed in a fire at the NPRC facility, and that they could not 
be reconstructed.  Previously, in July 2008, the RO had sent the 
Veteran a letter indicating that his records were likely fire 
related, and requested that he complete and return a VA Form 
13055 in order to identify alternative sources of inservice 
treatment records.  The RO's July 2008 letter to the Veteran also 
requested copies of any of the Veteran's service treatment and 
service personnel records he may have in his possession.  The 
Veteran failed to respond to this request.  A February 2009 
memorandum in the claims folder concluded that the Veteran's 
service treatment records are not available for review in this 
matter.  Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to provide 
an explanation of the reasons or bases for its findings and to 
consider the benefit of the doubt rule under 38 U.S.C.A. § 
5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO has obtained identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained a VA medical examination and opinion concerning the 
existence and etiology of the Veteran's current hearing loss and 
tinnitus, and whether there is a causal relationship between 
either of these conditions and the Veteran's military service.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the VA examiner, who conducted the July 
2009 VA audiological examination, had reviewed the Veteran's 
claims folder, including the Veteran's inservice and post service 
treatment records.  In addition, the VA examiner performed a 
physical examination of the Veteran, which included obtaining a 
history of his conditions directly from the Veteran.  Based upon 
this review and examination, the VA examiner provided opinions as 
to the relationship between the Veteran's current hearing loss 
and tinnitus and his military service, and provided a supporting 
basis for the opinions given.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion concerning these issues has been met.  38 C.F.R. § 
3.159(c)(4).  

As for his remaining claim for service connection, there is no 
competent evidence of record showing a current diagnosis of PTSD.  
As such, no additional VA examination is required in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Accordingly, the duty to assist has been fulfilled.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss disability, will be presumed if they are manifest to 
a compensable degree within the first year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Historically, the Veteran served on active duty in the Army from 
January 1952 to December 1954.  His report of separation, Form DD 
214, noted that he had been trained as a Morse code interpreter.  
The Veteran's December 1954 separation examination noted that his 
ears and psychiatric status were normal.  The report also noted 
findings of 15/15, bilaterally, on spoken voice and whispered 
voice testing.

A.  Hearing Loss

In May 2008, the Veteran filed a claim seeking service connection 
for hearing loss and tinnitus.  The Veteran attributes these 
conditions to his inservice duties as a Morse code interceptor, 
which required exposure to constant very high volume buzzing and 
ringing from the headphones they wore.

A May 2008 private audiology report noted the Veteran's 
complaints of progressive severe bilateral hearing loss and 
tinnitus since military service.  Following an audiological 
evaluation, the report concluded with an impression that the 
Veteran's hearing was within normal limits in the low 
frequencies, bilaterally, and sloped to a severe high frequency 
sensorineural hearing loss in the right ear, and sloped to a 
moderate high frequency sensorineural hearing loss in the left 
ear.  The report also noted the Veteran had normal type A 
tympanograms, bilaterally.

In August 2008, the Veteran submitted an internet news article 
indicating that more than a hundred British intercept operators 
had been compensated for hearing loss caused by too much 
eavesdropping on the enemy. 

In July 2009, a VA audiological examination was conducted.  The 
VA examiner noted that the Veteran's claims folder had been 
reviewed, and the report included a summary of the Veteran's 
pertinent inservice and post service evidence of record.  The 
report noted the Veteran's complaints of bilateral hearing loss 
and tinnitus that began during his military service.  
Specifically, the report stated:

The Veteran recalled having to take the 
headphones off after hearing loud sounds 
during military service.  He reported 
having to have good bilateral hearing 
sensitivity to qualify for his position as 
a Morse code interpreter.  He could not 
recall having any hearing disturbances or 
hearing problems during military service 
that prevented him from performing his job 
as a Morse code interceptor.  He reported 
he could hear well to continue performing 
his job.  

The report indicated that the Veteran was exposed to loud static 
and Morse code through headphones while in the service.  Post 
service, the Veteran indicated that he was a factory worker for 
six months, and later worked as a postal carrier on a walking 
route from 1956 to 1984.  The report also noted that the Veteran 
had gone target shooting once in his life, had leased a 
snowmobile one year, and used home power tools and lawn mowers on 
occasion.  An audiological examination was then conducted and 
revealed findings of a bilateral hearing loss disability for VA 
purposes.  38 C.F.R. 3.385.  The report concluded with diagnoses 
of normal to moderate sensorineural hearing loss, bilaterally, 
and tinnitus.  

The VA examiner then opined that the Veteran's bilateral hearing 
loss and tinnitus were "less likely than not" caused by or a 
result of his history of military noise exposure, and it was 
"more likely than not" that these conditions were caused by or 
a result of presbycusis at the age of 74.  In support of this 
opinion, the VA examiner noted that the Veteran could not recall 
having any hearing disturbances or hearing problems during 
service that prevented him from performing his duties as a Morse 
code interceptor.  The VA examiner also noted that

Research studies have shown that hazardous 
noise exposure has an immediate effect on 
hearing, and it is usually temporary at 
first.  It does not have a delayed onset 
nor is it progressive or cumulative.  
References: 1 Otolaryngology, Volume II, 3rd 
Edition, Paparella & Shumrick, WB Saunders 
Co. 1991, p. 1639.  2.  2005 finding from 
the Institute of Medicine's landmark study: 
Noise & Military service:  3. Noise Manual, 
Fifth Edition, edited by Berger, et. al., 
AIHA Press 2000, p. 459).

In addition, the VA examiner noted that there was no evidence to 
establish chronicity or continuity of care, and that the Veteran 
first sought treatment for this condition in 2008, more than 50 
years after his military separation.  Finally, the VA examiner 
noted that the Veteran's audiology examination revealed an 
audiometric configuration that was "more consistent with an 
etiology of presbycusis at the age of 74 years".  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  The Veteran's July 2009 VA 
audiological examination, as well as the May 2008 private 
audiological examination, revealed audiometric findings 
reflective of a current bilateral hearing loss disability for VA 
purposes.  Id. 


Based upon a longitudinal review of the record, the Board 
concludes that service connection is not warranted for bilateral 
hearing loss.  The Veteran's December 1954 separation examination 
is negative for any complaint or diagnosis of bilateral hearing 
loss.  Thereafter, a complaint or diagnosis of bilateral hearing 
loss disability was not shown until 2008, over 53 years after the 
Veteran's discharge from military service.  This period without 
any complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., exposure to loud noise service, and 
reporting to sick call.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A lay person is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, such as noise 
exposure and hearing problems inservice, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, 21 Vet. App. at 307. 

In this case, while the Board accepts the Veteran's contentions 
concerning his in-service noise exposure, these statements are 
not competent evidence to establish a diagnosis or etiology of a 
current hearing loss disability.  Espiritu, 2 Vet. App. at 494-
95.  That is, the evidence does not show that the Veteran has the 
medical training and expertise necessary to render etiological 
opinions in instances or circumstances that are beyond the 
knowledge of a lay person.  Moreover, the Board finds the July 
2009 VA medical opinion addressed below to be far more probative 
than the Veteran's lay assertions since the issue addressed 
herein does not involve a simple medical assessment, but rather 
requires a complex medical assessment as to whether a current 
hearing loss disability is related to noise exposure over 53 
years ago.  See Jandreau, 492 F. 3d at 1377.  

The July 2009 VA opinion was rendered following a complete review 
of the Veteran's history, including consideration of both 
subjective and objective evidence of record.  In addition to the 
Veteran's own statements concerning his inservice hearing loss, 
the VA examiner reviewed and considered the Veteran's separation 
examination and post service treatment records.  In this case, it 
is not possible to document a threshold shift as the separation 
examination was the only inservice audiological evaluation during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The VA 
examiner, after reviewing all of the evidence of record, opined 
that it was "less likely as not" that the Veteran's current 
hearing loss disability and tinnitus were related to his military 
service.  

In support of this opinion, the VA examiner noted that the 
Veteran could not recall having any hearing disturbances or 
hearing problems during service that prevented him from 
performing his duties as a Morse code interceptor.  The VA 
examiner also stated that research studies found that hazardous 
noise exposure had an immediate effect on hearing, was usually 
temporary in the beginning, did not have a delayed onset, and was 
not progressive or cumulative.  In addition, the VA examiner 
noted that there was no evidence to establish chronicity or 
continuity of care, and that the Veteran first sought treatment 
for this condition in 2008, more than 50 years after his military 
separation.  Finally, the VA examiner noted that the Veteran's 
audiology examination veiled an audiometric configuration that 
was more consistent with an etiology of presbycusis at the age of 
74 years.  

In making this determination, the Board has considered the 
assertions that the VA examiner relied solely on literature that 
was over 20 years old by the Veteran's representative in November 
2010.  Contrary to these allegations, however, the VA examiner 
cited multiple medical references in support of the opinion 
provided, including reports dated in 1991, 2000, and 2005.  
Moreover, the VA examiner further cited to the lack of any 
hearing problems during the Veteran's service that prevented him 
from performing his duties, the lack of any post service 
treatment for more than 50 years, and the audiometric 
configuration that was "more consistent with an etiology of 
presbycusis at the age of 74 years."  

To the extent that the Veteran contends that service connection 
is warranted based on a continuity of symptomatology since 
service, the Board finds that his contentions are not supported 
by the evidence and not credible.  As shown above, his December 
1954 separation examination is devoid of any complaint or 
diagnosis of a hearing loss and there is a lack of a diagnosis of 
this disability for more than 53 years after service.  Thus, the 
Board finds that the Veteran's assertion that he had hearing loss 
disability since service is outweighed by the competent opinion 
reached by the VA examiner in the July 2009 VA examination 
report.  The examiner specifically considered the Veteran's 
history of inservice noise exposure during the examination.  
Moreover, a hearing loss disability for VA purposes is a complex 
medical assessment that requires medical training and expertise 
to diagnose.

Accordingly, service connection for bilateral hearing loss is not 
warranted as the most probative evidence shows that there is no 
etiological connection between current bilateral hearing loss 
disability and complaints of noise exposure during service.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for service connection for 
bilateral hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

After reviewing the evidence of record, the Board concludes that 
service connection is not warranted for tinnitus.  The Veteran's 
December 1954 separation examination listed his ears as normal, 
and is silent as to any complaints of tinnitus.  Thereafter, the 
first post service evidence of record noting any complaints of 
tinnitus is in 2008, over 53 years after his discharge from the 
service.  This period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim herein.  See Mense, 1 Vet. App. 
at 356.  

Although tinnitus is capable of lay observation, the Board finds 
that this extended period, 53 years, without a single complaint 
or incident of treatment for tinnitus having been shown, as well 
as the absence of any tinnitus complaints in his separation 
examination must also be considered.  Id., see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002).  Only in a connection 
with a compensation claim filed more than a half century 
following service is the Veteran shown to have an alleged ongoing 
tinnitus disability. 

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, the 
Veteran's contentions that any current tinnitus is related to his 
military service, as a layman, cannot be considered competent 
evidence on medical causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As noted 
above, the Veteran is not competent to provide opinions regarding 
medical etiology.  

To the extent that the Veteran contends that service connection 
is warranted based on a continuity of symptomatology since 
service, the Board finds that his contentions are not credible 
and not supported by the evidence.  As shown above, there is a 
lack of any complaints of or treatment for this disability for 
more than a half-century after service.  Furthermore, it appears 
the Veteran has made inconsistent statements regarding his post 
service noise exposure.  On a July 2008 statement, the Veteran 
indicated that he took a job in a factory following service, but 
that it was so noisy, he walked out, without staying.  However, 
during his July 2009 VA audiological examination, he reported 
working as a factory worker for six months.

Finally, the Veteran's contentions regarding tinnitus are 
outweighed by the competent opinion reached by the VA examiner in 
the July 2009 VA audiological examination.  The examiner 
specifically considered the Veteran's history of inservice noise 
exposure and tinnitus since service in rendering the medical 
opinion.  Despite this history, the examiner concluded that the 
Veteran's tinnitus was less likely than not related to the 
Veteran's military noise exposure.  As this opinion was provided 
by a physician, after full review of the record and examination 
of the Veteran, the Board finds it to be the most probative 
evidence in this matter.

Accordingly, service connection for tinnitus is not warranted as 
the most probative evidence shows that there is no etiological 
connection between current tinnitus and his military service.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for service connection for 
tinnitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  PTSD

The Veteran is seeking service connection for PTSD.  He 
attributes this to the stress associated with the performance of 
his duties as a Morse code interpretor.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2010); a link, established 
by medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).  When it is 
shown that the Veteran engaged in combat with the enemy and the 
claimed stressors are related to such combat, the Veteran's lay 
testimony regarding the stressors must be accepted as conclusive 
as to their actual occurrence without further development for 
corroborative evidence, provided that the Veteran's testimony is 
found to be "satisfactory," e.g., credible, and "consistent 
with the circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the 
claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor, effective July 
13, 2010.  Specifically, the final rule reads:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 
(July 13, 2010).

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for PTSD.  
Specifically, the Board finds that the evidence of record does 
not demonstrate that the Veteran currently has PTSD.
  
The Veteran's December 1954 separation examination noted that his 
psychiatric status was normal.  No complaints concerning a 
psychiatric disorder were indicated.  Additionally, although the 
Veteran filed a claim for PTSD in April 2008, he has failed to 
identify any post service treatment having been sought for PTSD, 
or any psychiatric disorder for that matter.  The Board also 
points out that the first post service complaint concerning this 
condition is the April 2008 claim form, over 53 years after his 
discharge from the service.  "In the absence of proof of present 
disability there can be no valid claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).  

The statements of the Veteran alone are not sufficient to prove 
that he currently has PTSD.  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, the 
Veteran's statements are not competent evidence to establish that 
he currently has PTSD related to his military service.  Espiritu, 
2 Vet. App. at 495.  

In this case, other than the Veteran's contentions, the record 
contains no evidence of a diagnosis of PTSD at any time during 
the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009); see also McClain v. Nicholson, 21 Vet. App. 319.  Post 
service records are silent as to any treatment for or diagnosis 
of PTSD.  Moreover, an August 2009 VA PTSD screening report was 
negative.  Without a current showing of PTSD, service connection 
is not warranted in this matter.

In absence of medical evidence that the Veteran currently has 
PTSD related to his military service, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


